DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 5/20/22 is acknowledged.  Applicant has argued that a lack of unity was not issued in the International Stage.  However, unity of invention considerations in the International Stage are not binding.  Nonetheless, as a search of group I is required for a search of group II, the restriction has been withdrawn.  It is noted that many of applicant’s arguments relate to the restriction between independent and distinct groups, which is not a restriction under unity of invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmalz et al.(DE102007020898).
Schmalz et al. discloses a device capable of lifting a preform from a mold comprising a base frame(16), a plurality of arms slidably mounted on the base frame(18), a plurality of gripping members for gripping a top surface of a preform attached o the distal ends of the arms(22), and a plurality of locking members which engage with the arms and allow sliding motion relative to the base frame in the up/down direction while preventing sliding motion of the arm in the horizontal direction since the locking members are fixed in the horizontal direction.
Regarding claim 3, Schmalz et al. describes the locking members as clamping members(52) which work by friction, which is how brakes work.  Therefore the clamping members can be considered brakes.(machine translation)
	Regarding claim 4, Schmalz et al. discloses the grippers can be pushed out by their own weight(34), i.e. gravity.  Thera is nothing to suggest any other force moving them downward in this embodiment.
	Regarding claim 5, Schmalz et al. does not disclose a computer controls the arm position.
	Regarding claim 7, the gripper is a suction device, so it would releasably attach to the preform on contact.(22)
	Regarding claim 9,  Schmalz et al. discloses the device can be attached to a robotic arm(Machine translation), which is a type of lifting device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. as applied to claim 1 above and further in view of Cox et al.(GB2543843).
Schmalz et al. does not disclose the gripping members being needle connectors but instead uses suction grippers.  Cox et al. discloses that needle connectors are a known alternative to suction grippers.(Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the suction grippers of Schmalz et al. with needle connectors since Cox et al .shows they are a well-known and conventional alterative to suction grippers in the handling arts.(Abstract)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. as applied to claim 1 above.
Schmalz et al. does not show the specifics of the arm to frame connection.  One in the art would appreciate that since the arms are connected to the frame in some manner, they would be attached using a fixture mounted on the frame.  It would have been obvious to one of ordinary skill in the art at the time of filing to mount the arms to the frame using a fixture mounted on the frame since they are clearly attached in some manner and mounting the attachment on the frame would be the simplest way.
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. as applied to claim 1 above, and further in view of Jess et al.(US Publication 2015/0314583)
Schmalz et al. discloses the lifting device can be used with plate shaped workpieces but does not disclose using them with wind turbine blades.  Jess et al .discloses it is known to layup fabric on a surface and transfer it to a wind turbine blade mold to improve reproducibility and error laying up the fabric layers.([0002]-[0005]; Figure 26) It would have been obvious to one of ordinary skill in the art at the time of filing to use the lifting device of Schmalz et al. to lift up a fabric layup from a layup surface and transfer it to a wind turbine blade mold since Schmalz et al. discloses the device is used for transferring fabrics and Jess t al. teaches using a lifting device to transfer fabrics from a layup position to a mold where at least the mold has a three-dimensional shape.(Figure 26; [0002]-[0005]) 
Regarding claims 12 and 13, Jess et al. discloses the fabric is picked up while it’s flat and then it is applied to a shaped mold, so some of the arms would be moved up or down as the lifting device was lowered into the mold.(Figures 23-25)
Regarding claim 15, Jess et al. discloses the wind turbine blade can be made via resin transfer molding ,where a resin is injected in the fibers and then cured.([0079]-[0081])  It would have been obvious to one of ordinary skill in the art at the time of filing to inject a resin into the fiber layup on the mold surface and cure it since this is an extremely well-known and conventional method of forming articles using fiber layups as taught by Jes et al.([0079]-[0081])
Allowable Subject Matter
Claims 2, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the prior art of record does not teach or clearly suggest the locking member allowing sliding motion in the upward direction but not the downward direction.  Regarding claim 10, the prior art of record does not teach or clearly suggest the base frame having pivot connectors adapted for being received in a socket member on a wind turbine blade mold.  Regarding claim 14, the prior art of record does not teach or clearly suggest the lock member preventing downward movement of the arms during transfer of a preform into a wind turbine blade mold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746